                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

THOMAS COBB III,                               )
         Plaintiff,                            )
                                               )
               v.                              )       CAUSE NO.: 2:18-CV-136-JEM
                                               )
ANDREW M. SAUL,                                )
Commissioner of the Social Security            )
Administration,                                )
              Defendant.                       )

                                     OPINION AND ORDER

       This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Thomas Cobb, III

on April 6, 2018, and Plaintiff’s Opening Brief [DE 20], filed September 24, 2018. Plaintiff

requests that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On November 5, 2018, the Commissioner filed a response. Plaintiff did not file a

reply. For the foregoing reasons, the Court affirms the Commissioner’s decision.

I.     Background

       On January 22, 2008, Plaintiff filed applications for benefits alleging that he became

disabled on November 1, 2007. Plaintiff’s application was denied initially and upon

reconsideration. On July 7, 2011, Administrative Law Judge (“ALJ”) Marlene R. Abrams issued

a partially favorable decision, finding Plaintiff disabled as of December 5, 2010. Plaintiff appealed

and the Appeals Council denied review. On January 10, 2013, the District Court remanded the

ALJ’s decision pursuant to the parties’ joint motion. Two additional hearings were held, on

October 15, 2013 and May 6, 2014, with ALJ Romona Scales. On July 23, 2014, the ALJ issued a

decision finding that Plaintiff was not disabled at any time after his alleged onset date. The Appeals

Council remanded the matter back to the ALJ on January 29, 2016. An additional hearing was held
                                                   1
on October 28, 2016 before ALJ Scales, at which Plaintiff, with an attorney, an impartial medical

expert (“ME”), and a vocational expert (“VE”) testified. On July 27, 2017, the ALJ issued a

decision again finding that Plaintiff was not disabled.

       The ALJ made the following findings under the required five-step analysis:

       1.      The claimant’s date last insured is June 30, 2009.

       2.      The claimant has not engaged in substantial gainful activity since November
               1, 2007, the alleged onset date.

       3.      Through the date last insured, the claimant had the following severe
               impairments: morbid obesity, obstructive sleep apnea (“OSA”), and
               degenerative disc disease.

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one the listed impairments in
               20 CFR 404, Subpart P, Appendix 1.

       5.      Through the date last insured, the claimant had the residual functional
               capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R. §§
               404.1567(a) and 416.967(a) except that he can only occasionally climb
               ramps and stairs, balance, stoop, kneel, and/or crouch, but he can never
               climb ladders, ropes, or scaffolds or crawl. The work must not require
               driving as a condition of employment, and he must avoid all exposure to
               work at unprotected heights and/or around dangerous moving machinery or
               on slippery/uneven wet surfaces. The claimant must avoid concentrated
               exposure to extreme cold, and pulmonary irritants such as fumes, odors,
               dusts, gases, and areas of poor ventilation as well as vibration. Lastly, the
               claimant may require the need to alternate between sitting and standing,
               once each hour, for 10 minutes, while remaining at the workstation and on
               task.

       6.      The claimant is unable to perform any past relevant work.

       7.      The claimant was 32 years old, which is defined as a younger individual age
               18-44, on the alleged disability onset date.

       8.      The claimant has a limited education and is able to communicate in English.

       9.      Transferability of job skills is not material to the determination of disability
               because using the Medical-Vocational Rules as a framework supports a
               finding that the claimant is “not disabled,” whether or not the claimant has
                                                  2
               transferable job skills.

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform.

       11.     The claimant was not under a disability, as defined in the Social Security
               Act, at any time from November 1, 2007, the alleged onset date, through
               the date of this decision.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227
                                                 3
F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ

“uses the correct legal standards and the decision is supported by substantial evidence.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,” the Court

may reverse the decision “without regard to the volume of evidence in support of the factual

findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780,

782 (7th Cir. 1997)).

        At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to deny

benefits.”).

 III.   Analysis

        Plaintiff argues that the ALJ failed to account for Plaintiff’s sleep disorders in assessing the
                                                   4
RFC, and erred in evaluating the opinion of the medical expert’s testimony. The Commissioner

argues that the ALJ’s decision is supported by substantial evidence.

       First, Plaintiff argues that the ALJ failed to a logical bridge from the evidence regarding

Plaintiff’s sleep apnea to the restrictions in the RFC. Plaintiff notes that although the ALJ found his

sleep apnea to be a “severe impairment” at step two, the RFC does not include any limitations

outlined in the regulatory definitions for “basic work activities,” 20 C.F.R. § 404.1522, despite the

fact that a severe impairment by definition limits an individual’s capacity to perform basic work-

related activities. See SSR 16-3p, 2017 WL 5180304, at *11 (October 25, 2017) (“A severe

impairment is one that affects an individual’s ability to perform basic work-related activities.”).

The ALJ’s findings were not contradictory merely because she did not list a “basic” activity in the

RFC; the term “basic work activities” refers generally to “the abilities and aptitudes necessary to

do most jobs,” such as “physical functions.” See 20 C.F.R. § 404.1522(b). The ALJ addressed

Plaintiff’s physical capabilities in the RFC, including limitations on driving, balance, and sitting

and standing for long periods. And while the ALJ was required to thoroughly explain the basis for

the RFC findings, she was not required to explicitly match particular impairments to corresponding

functional limitations in the RFC. See Knox v. Astrue, 327 F. App’x 652, 657 (7th Cir. 2009) (“[T]he

expression of a claimant’s RFC need not be articulated function-by-function; a narrative discussion

of a claimant’s symptoms and medical source opinions is sufficient.”) (citations omitted);

Vujnovich v. Astrue, No. 2:10-CV-43 JD, 2011 WL 1157499, at *14 (N.D. Ind. Mar. 28, 2011)

(finding that an ALJ needs to “explain how the evidence supports her conclusions,” but need not

provide a function-by-function explanation); Pinder v. Astrue, No. 3:09-CV-363-TS, 2010 WL

2243248, at *6 (N.D. Ind. June 1, 2010) (explaining that while ALJs must undertake a function-by-

function “assessment,” the expression of a claimant’s RFC need not be articulated function-by-
                                                  5
function) (citing SSR 96–8p, 1996 WL 374184 (July 2, 1996)). In this case, the ALJ provided a

thorough narrative discussion of the record and the medical opinions. Plaintiff does not identify

evidence the ALJ ignored, nor does he argue that any additional limitations would have been

appropriate. See Kinsey v. Berryhill, No. 2:16-CV-69-PRC, 2017 WL 1101140, at *8 (N.D. Ind.

Mar. 24, 2017) (“Plaintiff does not acknowledge the ALJ’s thorough discussion and treatment of

the records. Nor does Plaintiff argue what additional limitations should be included in the RFC

based on these impairments and symptoms or how the RFC does not account for them.”).

       Next, Plaintiff argues that the ALJ failed to properly consider the testimony of medical

expert Dr. Keith Holan. The ALJ must evaluate all medical opinions, accounting for factors such

as the relationship with the claimant, familiarity with the claimant’s medical history, and whether

the opinion is supported by the record. See 20 C.F.R. § 404.1527. Dr. Holan testified that he could

not opine as to the severity of Plaintiff’s narcolepsy or sleep apnea after 2010, due to a lack of

medical records. AR 861 ([ALJ]: “So at this point, Doctor, you have no way of gauging the severity

of the narcolepsy or sleep apnea beyond the 2010 testing, is that correct? [Dr. Holan]: “That’s

correct.”). However, when asked how much Plaintiff would be off task due to his sleep disorders,

Dr. Holan testified that Plaintiff would be off task at least ten percent of the work day. AR 865-66.

The ALJ addressed Dr. Holan’s testimony and found that it was “outdated and based on an

incomplete record,” but granted “some preference” to his opinion that Plaintiff could perform

sedentary work with limitations. Plaintiff argues that the ALJ was required to specifically account

for Dr. Holan’s testimony that Plaintiff would be off-task for more than ten percent of the day due

to his sleep disorders. Having explained the basis for her conclusions about the doctor’s testimony

on that topic, the ALJ was not required to explicitly consider every limitation he proposed. “An

ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’
                                                 6
between the evidence and his conclusions.” O’Connor-Spinner, 627 F.3d at 618. The ALJ provided

the required logical bridge by explaining why the record Dr. Holan relied on was inadequate. See

Filus v. Astrue, 694 F.3d 863, 868-69 (7th Cir. 2012) (holding that ALJs are “not required to afford

any particular weight” to non-treating physicians’ opinions, and need only “minimally articulate”

their reasoning in rejecting them) (quoting Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008)).

        Finally, Plaintiff alleges that the ALJ failed to discuss several instances of Plaintiff falling

asleep in public places. In addressing Plaintiff’s alleged symptoms, the ALJ must “evaluate whether

[those] statements are consistent with objective medical evidence and the other evidence,” and

“explain” which symptoms were found to be consistent or inconsistent with the evidence. SSR 16-

3p, 2016 WL 1119029 at *6, *8; see also Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001)

(remanding where ALJ failed to “explain[] the inconsistencies” between a claimant’s activities of

daily living, his complaints of pain, and the medical evidence) (citing Clifford, 227 F.3d at 870-72).

The ALJ discussed several examples of Plaintiff allegedly falling asleep in public places, including

those cited in Plaintiff’s brief. See, e.g., AR 793 (discussing Plaintiff sleeping at hearings and in the

emergency room); AR 796 (discussing Plaintiff’s separation from his job after falling asleep). In

each case, the ALJ evaluated whether those allegations were consistent with the other evidence and

explained her reasons for finding that they were not. SSR 16-3p, 2016 WL 1119029 at *8. She was

not required to recite every allegation of Plaintiff falling asleep, as long as she provided a logical

bridge to her conclusions and did not “ignore [the] entire line” of evidence. Zurawski, 245 F.3d at

888.

        More generally, the ALJ discussed at length why she found that Plaintiff’s sleep disorders,

and the attendant symptoms he alleged, did not prevent him from working. See AR 793, 796-798.

The ALJ found that the medical records indicated that Plaintiff’s sleep disorders were effectively
                                                   7
treated, which is supported by substantial evidence in the record. In September 2007, Plaintiff

attended a sleep study that indicated his sleep apnea that could be resolved with a continuous

positive airway pressure (“CPAP”) mask. AR 320. A follow-up treatment note from February 2008

noted that Plaintiff was “ok to work/drive.” AR 343. In 2008, it was found that Plaintiff was not

tolerating CPAP, and bilevel positive airway pressure (“BiPAP”) retitration was introduced, which

was found to be “effective.” AR 462. The ALJ discussed Plaintiff’s treatment for his sleep

disorders, and noted that while Plaintiff had reported fatigue during this period, he reported to other

doctors that he was refreshed after receiving treatment. AR 797.

       The ALJ also addressed Plaintiff’s diagnoses of narcolepsy and sleep apnea following

another sleep study in 2010. The ALJ noted that after that date, Plaintiff expressed “few symptoms

or limitations” relating to his sleep until 2016, despite numerous visits to medical providers over

that period, and explained why she found that record inconsistent with the symptoms he alleged.

AR 802-805. The ALJ discussed the testimony of the medical expert at the October 2016 hearing,

Dr. Ashik Jilhewar, who stated that the medical record did not corroborate Plaintiff’s allegations of

constantly falling asleep without control. AR 807. The ALJ likewise explained why she found that

this was inconsistent with Plaintiff’s allegations. Id.

       While Plaintiff may not agree with the ALJ’s analysis, the Court will not “reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [its] own judgement for that of the

Commissioner.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). The ALJ thoroughly analyzed

the record, Plaintiff’s reported symptoms, and the medical opinions. Because the ALJ’s conclusions

are supported by substantial evidence and an adequate discussion of the issues, the decision must

stand. Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).


                                                   8
IV.    Conclusion

       For the foregoing reasons, the Court hereby DENIES the relief requested in Plaintiff’s

Opening Brief [DE 20] and AFFIRMS the Commissioner’s decision.

       SO ORDERED this 9th day of September, 2019.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc: All counsel of record




                                             9
